Citation Nr: 0106785	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-31 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased original rating for major 
depression, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased original rating for tension 
headaches, evaluated as 10 percent disabling prior to August 
6, 1998.

4.  Entitlement to a compensable original rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978, and from March 1984 to January 1996.  Service 
records show that he also had more than 6 years and 4 months 
of inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1996 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection was 
granted, inter alia, for major depression, tension headaches, 
and pes planus, each of which were assigned noncompensable 
evaluations. By means of hearing officer's decisions and 
rating decisions promulgated in November 1996, the ratings 
assigned for major depression and tension headaches were 
increased to 10 percent, effective as of January 8, 1996, the 
day following the date of the veteran's separation from 
active service.  

In a March 1998 rating decision, the disability rating 
assigned for major depression was increased to 30 percent, 
effective as of January 8, 1996.  Additionally, in an October 
1998 rating decision, the disability rating assigned for 
tension headaches was increased to 30 percent, effective as 
of August 6, 1998.  

In September 1999, the Board remanded the case for the 
scheduling of a hearing before a traveling Member of the 
Board.  In September 2000, the veteran was notified that a 
hearing had been scheduled for November 14, 2000.  The 
evidence does not show that he appeared for the hearing as 
scheduled, nor does the evidence show that the veteran 
requested that his hearing be rescheduled. 

The Board notes that, in a May 1999 informal hearing 
presentation, the issue of service connection for mental 
disorder, other than depression, to include as secondary to 
the veteran's service connected depression, appears to be 
raised.  In addition, in September 2000, the veteran 
submitted a VA Form 21-4128, Statement in Support of Claim, 
wherein he appears to raise the issues of entitlement to an 
increased rating for a cervical spine disability and 
entitlement to service connection for diabetes.  As an 
adjudicative determination on these matters is not presently 
evidenced in the claims folder, the matters are referred to 
the RO for further development, if necessary.  


REMAND

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO that addresses the issues on 
appeal was issued in October 1998.  Subsequent to that 
Supplemental Statement of the Case, additional VA medical 
evidence dated from 1996 to April 1999 has been added to the 
veteran's claims folder.  Applicable VA regulations state 
that any pertinent evidence submitted by the appellant that 
is accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (1999).  A review of the claims folder does not 
indicate that any such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  After a review 
of the evidence, the Board is of the opinion that a remand is 
required to comply with the duty to assist the veteran in 
development of his claims for VA compensation.  

The Board is of the opinion that further VA examination of 
the veteran would be probative.  As the veteran's 
representative noted in a February 2001 brief, the most 
recent VA examination for the veteran's headaches and 
bilateral pes planus were conducted in March 1996.  
Similarly, the most recent VA psychiatric examination was 
conducted in January 1998.  As indicated previously, since 
these examinations, additional medical evidence has been 
associated with the claims folder.  The duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, 
VA examination is necessary to ascertain the current severity 
of the veteran's service connected disabilities.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his service connected major 
depression, tension headaches, and pes 
planus, since April 1999.  After securing 
the necessary releases, the RO should 
obtain these records. The RO should 
document its efforts to obtain the 
requested information.  If any requested 
evidence is not available, the RO should 
notify the veteran as mandated by the 
Veterans Claims Assistance Act of 2000.  
See also VBA Fast Letter No. 00-87 
(November 17, 2000).  

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination with an 
appropriate physician to ascertain the 
severity of disability resulting solely 
from his service connected major 
depression.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should conduct a detailed mental status 
examination.  Any indicated tests or 
studies should be accomplished. The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  On the 
examination report, the examiner should:

a)  Indicate that a thorough review 
of the veteran's claims folder and 
medical history has been conducted.  

b)  Indicate the diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s);

c)  Indicate which psychiatric 
symptoms or signs are presently 
manifested.  For each symptom or 
sign that is present, the examiner 
should indicate whether the symptom 
or sign is attributable solely to 
the veteran's depression.  The 
examiner should also state the 
frequency or severity of the 
symptom.  

d)  Discuss the effect, if any, of 
the veteran's major depression, as 
opposed to any nonservice-connected 
psychiatric or physical disorders, 
on his social and industrial 
adaptability.  If it is medically 
impossible to distinguish symptoms 
resulting from the various 
disorders, the examiner should 
specifically state so in the 
examination report; and

e)  Assign a Global Assessment of 
Functioning (GAF) score for each 
psychiatric disorder that is 
currently manifested, if possible, 
consistent with the American 
Psychiatric Association: Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  

3.  The RO should schedule the veteran 
for a VA examination with an appropriate 
physician to ascertain the severity of 
disability resulting from his service 
connected tension headaches. 

The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination. 
On the examination report, the examiner 
should:

a)  Indicate that a thorough review 
of the veteran's claims folder and 
medical history has been conducted.  

b)  Indicate whether the veteran's 
tension headaches are manifested by 
very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.

c)  Indicate whether further follow-
up treatment is clinically 
recommended or indicated by the 
record.

4.  Finally, the RO should schedule the 
veteran for a VA examination with an 
appropriate physician to ascertain the 
severity of disability resulting from his 
service connected pes planus.  

On the examination report, the examiner 
should:

a)  Indicate that a thorough review 
of the veteran's claims folder and 
medical history has been conducted;

b)  Indicate whether the weight-
bearing line is over or medial to 
the great toe; 

c)  Indicate whether inward bowing 
of the tendo achillis is present;

d)  Indicate whether pain on 
manipulation and use of the feet is 
noted both on active and passive 
examination;

f)  Note any objective evidence of 
marked deformity, swelling on use, 
and characteristic callosities in 
the feet and offer an opinion as to 
the etiology of such.  

g)  State whether the veterans 
symptoms would be relieved by built-
up shoe or arch support.  

h)  State whether there is any 
additional loss of function of the 
feet as a result of limited motion, 
excess motion, weakened motion, 
excess fatigability, incoordination, 
or pain on motion due to the 
veteran's pes planus.

i)  Indicate whether further follow-
up treatment, to include surgery, is 
clinically recommended or indicated 
by the record.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report(s).

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
8.  If the decision with respect to the 
claims remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




